McCLELLAN, J.
We are of opinion that the receipt executed by the Farmers’ Alliance Exchange, per W. P. Stott, on November 7, 1891, to the defendants, for the amount of a partial payment on account of the bond sued on, showing as it did, that the money so received by the Exchange was “for National Fertilizer Co.,” should have put defendants on inquiry -as to whether said company then owned said bond. Mobile & Montgomery Ry. Co. v. Felrath, 67 Ala. 189. This inquiry, if properly prosecuted, would have developed the fact that the National Fertilizer Company, and not the Exchange, was the owner of the note; and it follows that defendants’ subsequent payments to the latter stand upon the same footing as if they had actually known that the bond belonged to the former,and were made at their peril. If such payments reached the hands of the holder of the paper,defendants were entitled to credits therefor ; otherwise not. The charges requested by plaintiff should, therefore, have been given.
Reversed and remanded.